PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


HAMRE, SCHUMANN, MUELLER & LARSON, P.C.
45 South Seventh Street
Suite 2700
Minneapolis, MN  55402-1683

In re Application of Jean-Marc R. Sieffermann et al.		:     SUA SPONTE EXERCISE
Application No. 14/512,152					:   		OF
Filed:  October 10, 2014					:     SUPERVISORY REVIEW
Attorney Docket No.:  20010.0173USU1			:       
For:  Method for Determining a Consumer’s Satisfaction for a Product      


A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the Non-Final Rejection mailed January 21, 2022 was premature.  The purpose of this communication is to correct this error and clarify the record.

A review of the record reveals that a proper request for suspension under 37 CFR 1.103(c) for a period of 3 months was received on December 13, 2021.  A Non-Final Rejection was mailed January 21, 2022 indicating that the application had been examined. In the instant case, an Office Action on the merits should not have been mailed until March 13, 2022 (3 months from the request for suspension under 37 CFR 1.103(c)).  The mailing of the Non-Final Office Action on January 21, 2022 was improper.

Accordingly, the Non-Final Office Action mailed January 21, 2022 is hereby VACATED.

The application will not be reviewed or acted upon until at least March 13, 2022.

Any questions regarding this decision should be directed to Waseem Ashraf at (571) 270-3948.	


/TARIQ R HAFIZ/________________________________
Tariq Hafiz, Director
Technology Center 3600
/BETH V BOSWELL/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        BETH V BOSWELL/Quality Assurance Specialist, Art Unit 3600